DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/22/2021 has been entered.  Claims 15, 17-24, 26, 27 and 29-32 remain pending in the application.  The Applicant amended claims 1-14.
Allowable Subject Matter
Claims 15, 17-24, 26, 27 and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed, because the prior art does not disclose or suggest a clothing or a seam felt for a machine for producing a fibrous material, paper, board, tissue or pulp web, comprising: said seam having a loop density of between 64% and 90%; and said diameter LD of said seam loops and said diameter MDYD of said associated MD threads having a ratio LD/MDYD of between 2.7 and 3.6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on September 22, 2021 have been considered and they are persuasive.
In view of the arguments with respect to "flat-woven fabrics" and "monofilaments with a round cross section” and the previous amendment to the claims, the rejections under 35 U.S.C. 112, second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748     

/Eric Hug/Primary Examiner, Art Unit 1748